

113 S1865 RS: Migratory Bird Habitat Investment and Enhancement Act 
U.S. Senate
2013-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 466113th CONGRESS2d SessionS. 1865[Report No. 113–210]IN THE SENATE OF THE UNITED STATESDecember 19, 2013Mr. Begich (for himself, Mr. Coons, Mr. Baucus, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksJuly 15, 2014Reported by Mrs. Boxer, with an amendmentOmit the part struck through and insert the part printed in italicA BILLTo amend the prices set for Federal Migratory Bird Hunting and Conservation Stamps and make limited
			 waivers of stamp requirements for certain users.1.Short titleThis Act may be cited as the
			 Migratory Bird Habitat Investment and
			 Enhancement Act .2.FindingsCongress finds that—(1)Federal Migratory
			 Bird Hunting and Conservation Stamps (commonly known as duck
			 stamps) were created in 1934 as Federal licenses required for hunting
			 migratory waterfowl;(2)(A)duck stamps are a vital
			 tool for wetland conservation;(B)98 percent of the receipts from duck
			 stamp sales are used to acquire important migratory bird breeding,
			 migration,
			 and wintering habitat, which are added to the National Wildlife Refuge
			 System;
			 and(C)those benefits extend to all wildlife,
			 not just ducks;(3)since its
			 inception, the Federal duck stamp program has—(A)generated more
			 than $750,000,000;(B)preserved more
			 than 5,000,000 acres of wetland and wildlife habitat; and(C)is considered
			 among the most successful conservation programs ever initiated;(4)(A)since 1934, when duck
			 stamps cost $1, the price has been increased 7 times to the price in
			 effect on
			 the date of enactment of this Act of $15, which took effect in 1991; and(B)the price of the duck stamp has not
			 increased since 1991, the longest single period without an increase in
			 program
			 history; and(5)with the price
			 unchanged during the 20-year period preceding the date of enactment of
			 this
			 Act, duck stamps have lost 40 percent of their value based on the consumer
			 price index, while the United States Fish and Wildlife Service reports the
			 price of land in targeted wetland areas has tripled from an average of
			 $306 to
			 $1,091 per acre.3.Cost of
			 stampsSection 2 of the
			 Migratory Bird Hunting and Conservation Stamp Act (16 U.S.C. 718b) is
			 amended
			 by striking subsection (b) and inserting the following:(b)Cost of
				stamps(1)In
				generalFor the 5-calendar-year period beginning with calendar
				year 2014, and for each 5-calendar-year period thereafter, the
			 Secretary, in
				consultation with the Migratory Bird Conservation Commission, shall
			 establish
				the amount to be collected under paragraph (2) for each stamp sold
			 under this
				section, provided that the amount shall not exceed $25 for the
			 initial
				5-calendar-year period and not exceed $30 for theany subsequent
			 5-calendar-year
				period.(2)Collection of
				amountsThe United States Postal Service, the Department of the
				Interior, or any other agent approved by the Department of the
			 Interior, shall
				collect the amount established under paragraph (1) for each stamp
			 sold under
				this section for a hunting year if the Secretary determines, at any
			 time before
				February 1 of the calendar year during which the hunting year
			 begins, that all
				amounts described in paragraph (3) have been obligated for
			 expenditure.(3)AmountsThe
				amounts described in this paragraph are amounts in the Migratory
			 Bird
				Conservation Fund available for obligation and attributable to—(A)amounts
				appropriated pursuant to this Act for the fiscal year ending in the
			 immediately
				preceding calendar year; and(B)the sale of
				stamps under this section during that fiscal
				year..4.WaiversSection 1(a) of the Migratory Bird Hunting
			 and Conservation Stamp Act (16 U.S.C. 718a(a)) is amended—(1)in paragraph (1), by inserting and
			 subsection (d) after paragraph (2); and(2)by adding at the
			 end the following:(d)Waivers(1)In
				generalThe Secretary, in
				consultation with the Migratory Bird Conservation Commission, may
			 waive
				requirements under this section for such individuals as the
			 Secretary, in
				consultation with the Migratory Bird Conservation Commission,
			 determines to be
				appropriate.(2)LimitationIn making the determination described in
				paragraph (1), the Secretary shall grant only those waivers the
			 Secretary
				determines will have a minimal adverse effect on funds to be
			 deposited in the
				Migratory Bird Conservation Fund established under section
				4(a)(3)..July 15, 2014Reported with an amendment